In a proceeding pursuant to article 78 of the CPLR to review a determination of the Board of Zoning Appeals of the Town of Oyster Bay, dated March 9, 1972, which granted a variance for off-street parking on residentially zoned vacant lots abutting or near the residences of petitioners, the board appeals from a judgment of the Supreme Court, Nassau County, dated June 19, 1972, which annulled the determination and remitted the variance application to the board for further consideration, a further public hearing and rendition of a new decision. The board is hereby granted leave to take the appeal' (CPLR 5701, subd. [c]). Judgment reversed, on the law, without costs, determination confirmed and petition dismissed on the merits. In our opinion, the board did not misinterpret the decision of December 3, 1971 by Mr. Justice Farley and the board’s determination was made on competent findings, sufficient to support the grant of the variance. Gulotta, P. J., Latham, Cohalan, Benjamin and Munder, JJ., concur.